\CG°\)¢\LA¢|>WN-‘

NNNNNNNNN____-_»_____¢
oo`lQ\Lh-PWN'-‘O\COQ\)C\U\-I>WN_O

 

 

Case 3:17-cv-00393-MMD-CBC Document 23 Filed 12/27/18 Page 1 of 4

ADAM PAUL LAXALT
Attomey General

.IOSHUA M. HALEN, Bar No. 13885
Deputy Attomey General

State of Nevada

Bureau of Litigation

Pub|ic Safety Division

100 N. Carson Street

Carson City, Nevada 89701-4717

Tel: (775) 684-1209

E-mai|: jhalen@ag.nv.gov

Attorneysfor Defendant
UNITED STATES DlSTRICT COURT

DISTRICT OF NEVADA

BRIT F. AUGBORNE, III,
Case No. 3:17-cv-00393-MMD-CBC

Plaintiff,
v. DEFENDANT’S MOTION FOR EXTENSION
OF TIME TO FILE RESPONSIVE
FILSON, et al., PLEADING
Defendants.

 

Defendant Michael Stolk, by and through counsel, Adam Paul Laxalt, Attomey General of the
State of Nevada, and Joshua M. Ha|en, Deputy Attorney General, files this Motion for Extension of
Time to File Responsive Pleading. This Motion is based on the following Memorandum of Points &
Authorities, the papers and pleadings on file, and any additional information this Court chooses to
consider.

MEMORANDUM OF POINTS AND AUTHORITIES
l. LAW AND ARGUMENT

This is an inmate civil rights action brought by Plaintiff Brit Augborne (“Plaintiff”), pursuant to
42 U.S.C. § 1983 and the Eighth Amendment to the U.S. Constitution. The Court screened Plaintift’ s
Complaint pursuant to 28 U.S.C. § 1915A and permitted P|aintiff to proceed with one Count against
Defendants Correctional Officer Michae| Stolk and Off`lcer Hammond. (Screening Order 6:1-2, ECF
No. ll.)
///
///

 

\o°°\lG\Lh-PL¢JN'-‘

m\l°\U\J>WN-‘C\o®\lo\§l\¢l>b)~'-‘O

 

 

Case 3:17~cv-00393-MMD-CBC Document 23 Filed 12/27/18 Page 2 of 4

On October 23, 2018, Plaintiff and Defendants’ representatives participated in this Court’s
Inmate Early Mediation Conference; however, the parties did not reach a settlement at the Early
Mediation Conference. (Report of the Office of the Attomey General Re: Results of the 90 Day Stay 2,
ECF No. 18.) , On October 30, 2018, the Court issued its Order, granting Plaintiff”s in forma pauperis
application. (Order, ECF No. 19.) The Court ordered the Office of the Nevada Attomey Genera| to file a
notice advising the Court of the names of defendants for whom it accepted service for and the last
known addresses for defendants it was not accepting service for. (ld.) The Court also ordered that if the
Office of the Nevada Attomey General accepted service on behalf of any defendants, a responsive
pleading was due within sixty days of the Order, or by December 31, 2018, (Id.)

On November 1, 2018, Plaintiff filed an Amended Complaint. (ECF No. 20.) ln the Amended
Complaint, Plaintiff named Warden Filson, Of`ficer Stolk, CERT Officer Homan, John Doe Associate
Warden of Operations (“AWO”), and John Doe # 1~10 as defendants, (Am. Compl. 2-3, ECF No. 20.)
Plaintiff also named Officer Hammond (id. at 7), and James Dzurenda (id. at 8), as defendants, The
Office of the Nevada Attomey General accepted service only on behalf of Defendant Michael Stolk,
(ECF No. 21.) Contemporaneously with this Motion, Defendant Stolk filed a Request for the Court to
Screen Plaintiff‘ s Amended Complaint.

Based on Defendant’s pending Request for the Court to Screen Plaintiff`s Amended Complaint,
Defendant requests that the time to file a responsive pleading be extended until after the Court rules on
the Request to Screen. lf the Court denies Defendant’s Request to Screen, Defendant requests that he be
provided twenty-one days from the date the Request to Screen is denied in which to file a responsive
pleading.

Federal Rule of Civil Procedure 6(b)(1) governs enlargements of time and provides as follows:

When an act may or must be done within a specified time, the court may,
for good cause, extend the time: (A) with or without motion or notice if
the court acts, or if a request is made, before the original time or its
extension expires; or (B) on motion made after the time has expired if the
party failed to act because of` excusable neglect.

The proper procedure, when additional time for any purpose is needed, is to present a request for
extension of time before the time fixed has expired. Canup v. Miss. Val. Barge Line Co., 31 F.R.D. 282

(W.D. Pa. 1962). Extensions of time may always be asked for, and usually are granted on a showing of

2

 

\C°°\lO\Ut-PWN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-00393-MMD-CBC Document 23 Filed 12/27/18 Page 3 of 4

good cause if timely made under subdivision (b)(l) of the Rule. Creedon v. Taubman, 8 F.R.D. 268 (N.D.
Ohio 1947).

Defendant seeks an extension of time to file a responsive pleading to either Plaintiff`s Complaint
(ECF No. 12) or Plaintiff s Amended Complaint (ECF No. 20). Good cause exists to extend the time to
file this motion. Defendant has requested that Plaintiff’s Amended Complaint be screened pursuant to 28
U.S.C. § 1915A. Defendant has requested the Court screen Plaintiff` s Amended Complaint as he was not
provided leave to amend in the Screening Order, but has nonetheless filed an Amended Complaint that
seeks to re-introduce defendants and claims dismissed in the Screening Order. At this time, it is unclear
what allegations Defendant will be required to respond to via a responsive pleading. Additiona|ly, it is
unclear which defendants this case will be proceeding against. Accordingly, this Request is being made so
as to provide the Court time to issue a decision on Defendant’s Request to Screen and to clarify the issues
and defendants this case will be proceeding against. 'l`his request is made in good faith and is not for the
purposes of delay.
II. CONCLUSION

Based on the foregoing, Defendant respectfully requests this motion for extension of time be
granted and the deadline for filing a responsive pleading be extended.

DATED this 27th day of December, 2018.

ADAM PAUL LAXALT
Attomey General

L ll
UOSHUA M. HALEN
Deputy Attomey General
State of Nevada

Bureau of Litigation
Pub|ic Safety Division

By:

 

Attorneys for Defendant

   
 

IS 80 Ol€.jIJERED

 
 

U.S. 'IAGISTRAT. ?DGE

DATED: g 521 201 §

 

-I>L¢)N

\C¢°\IO\'J\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-00393-MN|D-CBC Document 23 Filed 12/27/18 Page 4 of 4

CERTIFICATE OF SERVICE
l certify that l am an employee of the Office of the Attomey General, State of Nevada, and that

on this 27'h day of December, 2018, I caused to be deposited for mailing a true and correct copy of the
foregoing, DEFENDANT’S MOTION FOR EXTENSION OF TIME TO FILE RESPONSIVE
PLEADING, to the following:

Brit Augborne, lll, #1145763
l-ligh Desert State Prison
P.O. Box 650

Indian Springs, NV 89070

Wawa

Ahjemployee of the
Office of the Attomey Genera|

 

